Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Lawrence H. Iteld, MD, LLC,
(NPI: 1093143125),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-15-951

Decision No. CR3773

Date: April 15, 2015

DECISION

I enter summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) sustaining the determination to establish May 21, 2014 as the effective date of
participation in Medicare of Petitioner, Lawrence H. Iteld, M.D., LLC.
I. Background
Petitioner requested a hearing to challenge a reconsideration determination that affirmed
the effective date determination. CMS moved for summary judgment and, with its
motion, it filed four exhibits that are identified as CMS Ex. 1 — CMS Ex. 4. Petitioner
opposed the motion and filed no exhibits. I receive CMS Ex. 1 — CMS Ex. 4 into
evidence.
IL. Issue, Findings of Fact and Conclusions of Law

A. Issue

The issue is whether Petitioner is entitled to an earlier effective date of Medicare
participation than May 21, 2014.
B. Findings of Fact and Conclusions of Law

CMS argues that I should dismiss this case because Petitioner filed an untimely request
for reconsideration. It is true that his request was untimely. Petitioner had 60 days to
request reconsideration from the date that he received CMS’s initial determination. He
did not file a reconsideration request for approximately five months from the date of his
receipt of the initial determination. However, the Medicare contractor proceeded to
accept the reconsideration request and to issue a reconsidered determination on the
merits. CMS Ex. 3. I have no reason to preclude Petitioner from a hearing on the merits
inasmuch as the contractor waived the timeliness of the filing requirement.

As to the merits, there are no disputed material facts. Petitioner is a physician. On
December 17, 2013, he opened a solo practice, operating as a limited liability company.
On May 21, 2014, Petitioner applied to participate in Medicare under the name of his
limited liability company. CMS Ex. 4. A Medicare contractor accepted his application
and awarded Petitioner an effective date of enrollment of May 21, 2014. As provided
under the regulations, the contractor allowed Petitioner to claim reimbursement for
services provided up to 30 days prior to the effective date of his enrollment. The effect of
this determination was that Petitioner could claim reimbursement for the Medicare
services that were provided by his limited liability company beginning April 21, 2014,
but not earlier than that.

The effective date of a supplier’s enrollment in Medicare is governed by 42 C.F.R. §
424.520(d). This regulation provides that the effective date of a supplier’s participation
in Medicare is the /ater of the following dates: the date of filing of an approved
Medicare enrollment application or the date that the supplier actually began providing
services at a new practice location. Under the regulation the earliest date that Petitioner
could qualify to participate would be the date that he filed his application for enrollment
and that date, May 21, 2014, is the date that the contractor awarded to Petitioner. Asa
matter of law, Petitioner could not receive an earlier effective date of participation. The
regulations also give a contractor authority to allow a supplier to claim reimbursement for
services provided up to 30 days prior to the effective date of the supplier’s enrollment.
42 C.F.R. § 424.521(a)(1). The contractor did so in this case and thus, Petitioner could
claim reimbursement for services provided as of April 21, 2014. That date is the earliest
date under the regulations for which Petitioner could claim reimbursement for the
services provided by his limited liability company.

Petitioner argues that in a telephone conversation a representative of the Medicare
contractor told him that he could claim reimbursement for services that he provided as
early as December 2013 even though he had not completed his enrollment application.
He asserts that he should be able to rely on what he characterizes as an oral
representation. He argues additionally that the enrollment process and the forms and

regulations issued by Medicare relating to enrollment are complex and confusing. He
contends that as a matter of common sense and fairness, he should be given the benefit of
what he claims was the contractor’s assurance.

Petitioner’s argument is an equitable one and it reduces to his claiming that he should be
afforded an earlier effective date of participation than that which is allowed for by
regulations because of an allegedly misleading statement by the contractor’s
representative that he relied on to his detriment. I have no authority to grant Petitioner
what he seeks. The regulation governing the effective date of participation does not
allow for exceptions on equitable grounds. It is quite clear and, in fact, Petitioner was
awarded the earliest effective date of participation allowed under the regulations, and the
earliest date for which he could claim reimbursement for services that the law permits. I
cannot ignore the regulatory standard and give Petitioner more than that.

/s/
Steven T. Kessel
Administrative Law Judge

